DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to remarks and amendments filed on 3/14/2022.  Claims 1-7, 10-17, 20-22 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third switch, claimed in claims 3 and 13, in combination with the fourth and fifth switches, claimed in claims 1 and 11, must be shown or the feature(s) canceled from the claim(s).  Since the amendments are now claiming Fig. 11, it is not clear how, or which voltage source, the third switch is coupled to, nor which signal, S(x), S’(x), G(x), or another signal, is applied to switch it on and off.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 10-12, 17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2004/0164225 ("Baer") in view of U.S. Patent Publication No. 2010/0238135 ("Brown").
Regarding claim 1, Baer discloses an electronic device comprising: 
a photosensitive element (114, Fig. 5); 
a signal reading circuit (116, 122, Fig. 5) coupled to the photosensitive element (114, Fig. 5);
a node coupled between the photosensitive element (114, Fig. 5) and an end of the signal reading circuit  (116, 122, Fig. 5); 
a fourth switch coupled to the [photosensitive element] (106, Fig. 5); and 
a fifth switch coupled to the [photosensitive element] (108, Fig. 5); 
wherein when one of the fourth switch and the fifth switch is turned off, another one of the fourth switch and the fifth switch is turned on (paragraphs [0033]-[0034], [0036]); 
wherein when the fourth switch (106, Fig. 5) is turned on (paragraph [0036]), the photosensitive element is reverse biased (paragraph [0036]); and 
wherein when the fifth switch (108, Fig. 5) is turned on (paragraph [0033]), the photosensitive element is forward biased (paragraph [0033]).
Baer does not disclose a charge storage element is coupled in series between the photosensitive element and the fourth switch.
However, Brown discloses a charge storage element (C1, Fig. 5) is coupled in series with the photosensitive element (D1, Fig. 5), with a node (11, Fig. 5) coupled between the photosensitive element (D1, Fig. 5) and the charge storage 10element (C1, Fig. 5), and coupled to an end of the signal reading circuit (M1, M2, Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add a charge storage element in series with the photosensitive element as disclosed by Brown in the device of Baer in order to provide additional charge storage capacity during an integration period in case charges produced by the photodiode are greater than the storage capacity of the photodiode and node.
Regarding claim 11, Baer discloses an electronic device comprising: 
a plurality of sensing units (100, Fig. 9, paragraph [0042]), at least one of the plurality of sensing units (100, Fig. 9 and 5) 25comprising: 
a photosensitive element (114, Fig. 5); 
a signal reading circuit (116, 122, Fig. 5) coupled to the photosensitive element (114, Fig. 5);
a node coupled between the photosensitive element (114, Fig. 5) and an end of the signal reading circuit  (116, 122, Fig. 5); 
a fourth switch coupled to the [photosensitive element] (106, Fig. 5); and 
a fifth switch coupled to the [photosensitive element] (108, Fig. 5); 
wherein when one of the fourth switch and the fifth switch is turned off, another one of the fourth switch and the fifth switch is turned on (paragraphs [0033]-[0034], [0036]); 
wherein when the fourth switch (106, Fig. 5) is turned on (paragraph [0036]), the photosensitive element is reverse biased (paragraph [0036]); and 
wherein when the fifth switch (108, Fig. 5) is turned on (paragraph [0033]), the photosensitive element is forward biased (paragraph [0033]).
Baer does not disclose a charge storage element is coupled in series between the photosensitive element and the fourth switch.
However, Brown discloses a charge storage element (C1, Fig. 5) is coupled in series with the photosensitive element (D1, Fig. 5), with a node (11, Fig. 5) coupled between the photosensitive element (D1, Fig. 5) and the charge storage 10element (C1, Fig. 5), and coupled to an end of the signal reading circuit (M1, M2, Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add a charge storage element in series with the photosensitive element as disclosed by Brown in the device of Baer in order to provide additional charge storage capacity during an integration period in case charges produced by the photodiode are greater than the storage capacity of the photodiode and node.
Regarding claims 2 and 12, Baer in view of Brown discloses the electronic device of claims 1 and 11, and Baer further discloses the signal reading circuit comprises a first switch (116, Fig. 5) and a second switch (122, Fig. 5), and the first switch (116, Fig. 5) is coupled to the node (cathode of 114, Fig. 5).
Regarding claims 7 and 17, Baer in view of Brown discloses the electronic device of claim 1 and 11, and Baer further discloses that when the photosensitive element is reverse biased and illuminated, the photosensitive element generates 15a current (Fig. 6 and paragraphs [0030], [0036]). It is also an inherent characteristic of a photodiode operating in reverse biased mode to produce a photocurrent with incident light.
Regarding claims 10 and 20, Baer in view of Brown discloses the electronic device of claim 1 and 11, and Baer further discloses a reset circuit (106, Fig. 5, also functions as a reset circuit) coupled to the node (cathode of 114, Fig. 5); and a gate circuit (inherent circuit that produces the row select signal, paragraph [0028]) coupled to the signal reading circuit (gate of transistor 122, Fig. 5).
Regarding claims 21 and 22, Baer in view of Brown discloses the electronic device of claim 1 and 11, and Baer further discloses a fifth switch (108, Fig. 5).
Baer does not disclose a charge storage element is coupled in series between the photosensitive element and the fifth switch.
However, Brown discloses a charge storage element (C1, Fig. 5) is coupled in series with the photosensitive element (D1, Fig. 5), with a node (11, Fig. 5) coupled between the photosensitive element (D1, Fig. 5) and the charge storage 10element (C1, Fig. 5), and coupled to an end of the signal reading circuit (M1, M2, Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add a charge storage element in series with the photosensitive element as disclosed by Brown in the device of Baer in order to provide additional charge storage capacity during an integration period in case charges produced by the photodiode are greater than the storage capacity of the photodiode and node.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baer in view of Brown further in view of U.S. Patent Publication No. 2021/0217793 ("Maruyama").
Regarding claims 3 and 13, Baer in view of Brown discloses the electronic device of claim 2 and 12, but does not explicitly disclose a third switch coupled to the node.
However, Maruyama discloses a switch (23, Fig. 2) coupled to the node (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add a switch coupled to the node as disclosed by Maruyama in the device of Baer in view of Brown in order to control the reset of the potential of the storage element to a predetermined voltage.  
Claim 4, 6, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baer in view of Brown and Maruyama further in view of U.S. Patent Publication No. 2013/0222584 ("Aoki").
Regarding claims 4 and 14, Baer in view of Brown and Maruyama discloses the electronic device of claim 3 and 13, but does not explicitly disclose that when one of the second switch and the third switch is turned on, another one of the second switch and the third switch is turned off.
However, Aoki discloses when one of the second switch (121, Fig. 2) and the third switch (110, Fig. 2) is turned on, another one of the second switch (121, Fig. 2) and the third switch is turned off (110, Fig. 2, and see timing diagram in Fig. 3, Imaging Mode 1, during T11 NRST is high, i.e. third switch 110 is on, and PSLCT is low, i.e. the second switch 121 is off, and in T12 when PSLCT is high, i.e. second switch 121 is on, NRST is low, i.e. the third switch 110 is off).
It would have been obvious to one of ordinary skill in the art before the effective filing date to switch the transistors on and off as disclosed by Aoki in the device of Baer in view of Brown and Maruyama in order to ensure that the readout and reset operations are not happening at the same time. 
Regarding claims 6 and 16, Baer in view of Brown and Maruyama further in view of Aoki discloses the electronic device of claim 4 and 14, and Aoki further discloses a gate signal received by the second switch (121, Fig. 2) and a reset signal received by the third switch (110, Fig. 2) are in opposite phases (see Imaging Mode 2, Fig. 3, NRST and PSLCT signals are opposite phases).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a gate signal and reset signal in opposite phases as disclosed by Aoki in the device of Baer in view of Brown and Maruyama further in view of Aoki in order to ensure that the readout and reset operations are not happening at the same time. 
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baer in view of Brown, Maruyama, and Aoki, further in view of U.S. Patent Publication No. 2005/0104089 ("Engelmann").
Regarding claims 5 and 15, Baer in view of Brown and Maruyama further in view of Aoki discloses the electronic device of claim 4 and 14, and Aoki further discloses one of the second switch (121, Fig. 2) and the third switch (110, Fig. 2) is an N-type transistor (paragraph [0055] states all transistors are n-channel transistors).  Aoki also discloses that all or some of the transistors can be p-channel transistors (paragraph [0055]), but does not explicitly disclose that the second and third switches are opposite polarity.
However, Engelmann discloses one of the second switch and the third switch is an N-type transistor (paragraph [0035] states selection transistor Mrs1 is n-channel), and another one of the second switch and third switch is a P-type transistor (paragraph [0035] states reset transistor Mrst is p-channel).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to have the second and third switches be opposite polarity as disclosed by Engelmann in the device of Baer in view of Brown and Maruyama further in view of Aoki in order to do a hard reset while reducing the fill factor in the pixel, as taught, known, and predictable.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                                                                                                                                                                                                                  /THANH LUU/Primary Examiner, Art Unit 2878